Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the communications filed on 12 October 2020.  Claims 1 and 22-41 are pending.  Claims 2-21 have been cancelled
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22-26 and 41 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gregg,III (Hereinafter, Gregg, US 2010/0235771 A1).
Per claim 1, Gregg discloses a method (Abstract, “Computer-implemented systems and methods provide near real-time graph data feedback to a user during a drag-and-drop graph display creation process …”; paragraph [0003], “In accordance with the teachings provided herein, computer-implemented systems and methods are disclosed for providing immediate or near real-time graph data feedback to a user during a drag-and-drop graph display creation process  ... “ ) comprising:
adding an item of content (e.g., height variable selection region 308 as shown in Fig. 16) to a rendered graphical user interface (GUI) (e.g., graph creation display region 300 as shown in Fig. 16) provided by a software application in execution upon a computer system (paragraph [0075], “… A user has selected and begun dragging the height variable from the variable selection region, as indicated at 310. “; paragraph [0075]); as shown in Fig. 3A);
applying a trigger (e.g., association 66 as shown in Fig. 3A; paragraph [0052],  “An association 66 between a candidate graph variable 64 and a graph display component 60 may be made via a manipulation device drag operation 68 of a candidate graph variable 64 from the variable selection region 62 or a drag hotspot to a graph drop hotspot 70.  A graph hotspot is a region on the computer-human interface display 52 that is associated with a graph display component 60 ...” ) of a plurality of triggers (e.g., candidate graph variable 64  as shown in Fig. 3A) to the item of content upon adding the item of content to the rendered GUI (paragraph [0052], “ … By dragging a candidate graph variable 64 over a graph hotspot 70, a temporary association 66 is made between the associated graph display component 60 and the candidate graph variable 64 in a graph display data structure 72.  A candidate graph variable 64 that is already associated with a graph display component 60 may also be dragged from a hotspot associated with that graph display component 60 for association with a different hotspot.  “); and 
applying a rule of a plurality of rules (e.g., graph display data structure 72 as shown in Fig. 3A) to the item of content upon adding the item of content to the rendered GUI (paragraph [0053], “A graph display data structure 72 is stored in a computer-readable storage medium and contains associations between graph display components 66 and candidate graph variables 64.  A temporary association 66 may be made in a temporary graph display data structure, or in a main graph display data structure with an indicator of the temporary nature of the association, or via other mechanism…”.); 
wherein the rule of the plurality of rules is established in dependence upon the trigger of the plurality of triggers is triggered (paragraph [0053], “ … A temporary association may be made persistent via dropping the candidate variable 64 on the current graph hotspot 70 over which the candidate graph variable 64 has been dragged.  A dragging feedback generation program 74 provides immediate or near real-time dragging feedback of the temporary associations created via a user display manipulation detection program 76 that senses user commands of a user manipulation device 63 via a data processor 78.  “).
Per claim 22,  Gregg discloses the method according to claim 1, wherein 
the first portion of the rendered GUI comprises a plurality of regions (e.g., graph creation display region 300 as shown in Figs. 16-38), each region of the plurality of regions having associated with it a predetermined trigger of the plurality of triggers (paragraph [0075], “… The graph creation display region 300 includes a graph panel 302, an X-axis 304, a Y-axis 306, and a variable selection region 308. The variable selection region 308 provides a variable bank from which a user may select variables and drag them to graph hotspots to create associations between the variables and graph components associated with the hotspots.  A user has selected and begun dragging the height variable from the variable selection region, as indicated at 310 “); 
the aspect of the addition of the item of content is a location within the first portion of the GUI of the added item of content (Abstract, “…The display device contains a plurality of graph hotspot regions that are associated with a graph display component, where using the user manipulation device to drag a variable from the variable selection region to the graph hotspot results in an association between the graph display component and the dragged variable ….  “; paragraph [0003], “ …The display of the graph creation display region may be modified while the variable is being dragged over a hotspot on the computer-human interface display device in order to provide immediate or near real-time feedback to the user of a temporary association between the associated graph display component and the dragged variable.  “); and 
automatically applying a subset of a plurality of rules to the item of content comprises automatically formatting the added item of content according to the subset of the plurality of rules (paragraph [0055], “ The view system 104 contains logic for creation and positioning of graph components 106 and graph hotspots 108 for use by a drag-and-drop controller ...   “; paragraph [0058]).
Per claim 23,  Gregg discloses the method according to claim 22, wherein 
the subset of the plurality of rules is either a first set of the plurality of rules or a second set of the plurality of rules (e.g., Fig. 9; paragraph [0068]; paragraph [0080]); 
the first set of the plurality of rules are associated with the region of the plurality of regions to which the item of content is added when the trigger of the plurality of triggers has not been triggered(e.g., Fig. 9 illustrates that when a variable is not present in a region a rule for adding ‘ADD’  the content item is associated with the region. ); and 
the second set of the plurality of rules are associated with the region of the plurality of regions to which the item of content is added when the trigger of the plurality of triggers has been triggered (e.g., Fig. 9 illustrate that when a variable is present in a region a rule such as insert before, replace, insert after, and merge hotspots is associated with the region).  
Per claim 24,  Gregg discloses the method according to claim 1, wherein 
the first portion of the rendered GUI comprises a plurality of regions(e.g., regions ‘X’, ‘Y’, ‘Group X’, ‘Group Y’, ‘Group Wrap’, and ‘Overlay’ as shown in Fig. 16; paragraph [0051], “ … The computer-human interface display device 52 includes 
a graph creation display region 56 for display of a graph 58 facilitating user association of variables to graph display components 60, such as X-axis, Y-axis, group X, group Y, overlay, and other components ...  “) , each region of the plurality of regions having associated with it a predetermined trigger of the plurality of triggers(e.g., Fig. 9; paragraph [0068]; paragraph [0080]); 
the aspect of the addition of the item of content is a location within the first portion of the GUI of the added item of content (e.g., graph hotspot 108; paragraph [0055], “The view system 104 contains logic for creation and positioning of graph components 106 and graph hotspots 108 for use by a drag-and-drop controller.  Each graph component 106 serves as a view for one or more graph variables 94.  Each graph hotspot defines an area on the display and associates a role and an action with it. “ ); 
automatically applying a subset of a plurality of rules to the item of content comprises automatically formatting the added item of content according to the 
a rule of the subset of the plurality of rules comprises at least one of: 
automatically applying one or more format elements to format the added item of content (paragraphs [0075-0076]); 
automatically adding one or more icons to be displayed with the added item of content (e.g., graph display components 60 as shown in Fig. 3B; paragraph [0052], “ … A candidate graph variable 64 that is already associated with a graph display component 60 may also be dragged from a hotspot associated with that graph display component 60 for association with a different hotspot.  “); 
automatically adding one or more additional display elements to be displayed with the added item of content(paragraph [0054]); and 
automatically adding one or more elements of sourced content to be displayed with the added item of content where the sourced content is determined in dependence upon the added item of content (paragraph [0065]).
Per claim 25,  Gregg discloses the method according to claim 1, wherein 
a rule of the subset of the plurality of rules comprises at least one of: 
automatically applying one or more format elements to format the added item of content (paragraphs [0075-0076]); 
automatically adding one or more icons to be displayed with the added item of content (e.g., graph display components 60 as shown in Fig. 3B; paragraph [0052], “… A candidate graph variable 64 that is already associated with a graph display component 60 may also be dragged from a hotspot associated with that graph display component 60 for association with a different hotspot.  “);
 automatically adding one or more additional display elements to be displayed with the added item of content(paragraph [0054]); and
 automatically adding one or more elements of sourced content to be displayed with the added item of content where the sourced content is determined in dependence upon the added item of content (paragraph [0065]).
Per claim 26,  Gregg discloses the method according to claim 1, wherein 
the aspect of the addition of the item of content is a location within the first portion of the GUI of the added item of content (Abstract, “… While the variable is being dragged over a hotspot, the graph creation display region is modified to provide near real-time feedback to the user of a temporary association between the graph display component and the dragged variable.  “); 
the first portion of the rendered GUI comprises a plurality of regions, each region of the plurality of regions having associated with it one or more triggers of a first subset of the plurality of triggers where the first subset of the plurality of triggers relate to instances when the location within the first portion of the added item of content is entirely within a region of the plurality of regions (e.g., association 66 as shown in Fig. 3A; paragraph [0052],  “An association 66 between a candidate graph variable 64 and a graph display component 60 may be made via a manipulation device drag operation 68 of a candidate graph variable 64 from the variable selection region 62 or a drag hotspot to a graph drop hotspot 70.  A graph hotspot is a region on the computer-human interface display 52 that is associated with a graph display component 60 ...” ); 
a second subset of the plurality of rules relate to addressing conflicts when the location within the first portion of the added item of content overlaps two or more regions of the plurality of regions (paragraph [0070], “… The overlay role includes a replace overlay hotspot 224, and the group Y role shows an add group Y hotspot 226 based on the non-existence of a variable association.  “; paragraphs [0086-0087]); and 
automatically applying a subset of a plurality of rules to the item of content comprises automatically formatting the added item of content according to the subset of the plurality of rules (paragraph [0101]).
Per claim 41,  Gregg discloses a method  (Abstract, “Computer-implemented systems and methods provide near real-time graph data feedback to a user during a drag-and-drop graph display creation process …”; paragraph [0003], “In accordance with the teachings provided herein, computer-implemented systems and methods are disclosed for providing immediate or near real-time graph data feedback to a user during a drag-and-drop graph display creation process  ... “ ) comprising: 
rendering a first portion of a graphical user interface (GUI) generated in dependence upon a template to a user with a software application in execution upon a computer system (e.g., model 92 as shown in Fig. 4;  paragraph [0054]); 
rendering a second portion of the GUI comprising one or more items of content for addition to the template(e.g., view 104 as shown in Fig. 4;  paragraph [0054]); 
adding an item of content of the one or more items of content to the first portion of the GUI in dependence upon user actions processed by the software application in execution upon the computer system (paragraph [0075], “… A user has selected and begun dragging the height variable from the variable selection region, as indicated at 310. “; paragraph [0075]); as shown in Fig. 3A)
automatically determining with the software application whether any trigger of a plurality of triggers has been triggered by the addition of the item of content (paragraph [0052], “… By dragging a candidate graph variable 64 over a graph hotspot 70, a temporary association 66 is made between the associated graph display component 60 and the candidate graph variable 64 in a graph display data structure 72.  A candidate graph variable 64 that is already associated with a graph display component 60 may also be dragged from a hotspot associated with that graph display component 60 for association with a different hotspot.  “); and 
automatically applying a subset of a plurality of rules to the item of content added to the first portion of the GUI (paragraph [0053], “A graph display data structure 72 is stored in a computer-readable storage medium and contains associations between graph display components 66 and candidate graph variables 64.  A temporary association 66 may be made in a temporary graph display data structure, or in a main graph display data structure with an indicator of the temporary nature of the association, or via other mechanism…”.); wherein 
the subset of the plurality of rules is established in dependence upon an aspect of the addition of the item of content and which trigger of the plurality of triggers A temporary association may be made persistent via dropping the candidate variable 64 on the current graph hotspot 70 over which the candidate graph variable 64 has been dragged.  A dragging feedback generation program 74 provides immediate or near real-time dragging feedback of the temporary associations created via a user display manipulation detection program 76 that senses user commands of a user manipulation device 63 via a data processor 78.  “);
 the plurality of triggers are associated with the template(e.g., 94, 96,98,100, 102 as shown in Fig. 4 are associated with model 92); and 
the plurality of rules are associated with the template (e.g., 106 and 108 as shown in Fig. 4 are associated with view 104).
Allowable Subject Matter
Claims 27-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Leitner et al (US 2011/0307793 A1) - The method involves dividing a user interface (1) into configurable address space display regions (2-4).  Each display region is divided into two partial regions (5.2-5.4, 6.2-6.4).  A node network of an address space is visualized in different display modes in the first partial regions, and details of a node chosen by the user are displayed in the second partial regions.  A structure of the network and relations between nodes in the first partial regions are automatically synchronized, when the user navigates in one of the first partial regions and carries out a change to the network. 
Prinsen et al. (US 2008/0109740 A1) - The medium has set of instructions for providing a graphical user interface with a set of visualization types and a semi-structured workspace.  A drag-and-drop of one of the visualization types is received into a drop zone in the semi-structured workspace.  The drop zone corresponds to a location in the semi- structured workspace where an associated visualization is displayed.  A link is created between the associated visualization and a query to a data source.  The visualization type is selected from one of a record set, a table, a cross tab (1100), a bar chart (1102), a graphic and a metadata panel. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DARRIN HOPE
Examiner
Art Unit 2173

 /TADESSE HAILU/Primary Examiner, Art Unit 2173